Citation Nr: 1611660	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to March 1978, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal is being remanded to obtain outstanding service records and to obtain another VA examination and medical opinion regarding the Veteran's claimed left knee disability.

First, a remand is necessary to obtain the Veteran's service records.  The record contains the Veteran's DD Form 214 which demonstrates active duty service from April 1975 to March 1978.  Service treatment records and personnel records indicate that the Veteran had additional service in the Army Reserves; however, it appears that many service personnel records documenting periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) are not associated with the record.  To date, there is no indication that his records were requested from his Reserve unit.  Such records are relevant to a determination as to whether the claimed disabilities were incurred during a period of qualifying service.  Therefore, the Board finds that a remand is necessary.

Second, a remand is necessary to obtain another VA examination and medical opinion regarding the nature and etiology of the Veteran's claimed left knee disability.  During a previous VA examination, the VA examiner opined that it is at least as likely as not that the Veteran's left knee disability is due to "the diagnosis and treatment while in the service."  However, the examiner also indicated that symptoms began in the 1980s (after service) and "there was no history of specific injury to the left knee."  It is unclear whether the examiner related the Veteran's current left knee disability to active duty or his post-active duty Reserve service.  In this regard, the Board notes that service connection based on a period of INACDUTRA may only be granted if the Veteran incurred or aggravated an injury during that period.  38 U.S.C.A. §§ 101(24), 106 (West 2014).  On remand, another VA examination should be conducted which takes into account the Veteran's varied periods of service.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps, including contacting the Veteran's United States Army Reserve unit, to obtain any outstanding STRs and service personnel records for his reserve service. All efforts to obtain these records should be fully documented. 
 
2. To the extent possible, request verification of the dates the Veteran served in the Reserves, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

3.  Following completion of the above, schedule the Veteran for an examination with a VA examiner of appropriate expertise to determine the nature and etiology of the Veteran's claimed left knee disability.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should be provided a list of all verified periods of active duty service, ACDUTRA service, and INACDUTRA service.

After discussing the nature of the Veteran's current left knee disability, the examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that any currently-diagnosed left knee disability was caused or aggravated (that is, a permanent worsening as opposed to temporary flare-ups or increase in symptoms) by any incident of service, including any verified period of active duty, ACDUTRA and/or INACDUTRA. 

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




